NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings Objection

The drawings are objected to under 37 CFR 1.83(a). Drawings are objected because all the elements mentioned in the claim are not shown. The drawings must show every feature of the invention specified in the claims. Therefore, the “rotor is one of vertical (E plane) and horizontal (H plane)” in claim 8, “a receiving connector” in claim 12, “combining a signal between and after a waveguide transfer switch” in claim 13, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR l.121(d) are required in reply to the Office action to avoid abandonment of the  application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR l.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 8, 11, 15-16, 18 and 20-24 are objected to because of the following informalities:
Claim 1 recites a limitation "for eliminating all contacts and inner conductors". The limitation is redundant which is contained in the preamble and duplicated later in the claim. Additionally, the term "for" suggests means plus function where additional rejections under §112 second and/or sixth paragraph may be applicable.
Claims 2, 8, 15-16 and 18 recite limitations with the phrase “one of” with a conjunction “and”. Is the applicant’s intention to have all elements in the claim? Please note that the phrase "at least one of" is construed to modify each member of the list that follows it. Consequently, the expression "at least one of A, B, and C" means at least one of each element in the list, i.e. at least one A, at least one B, and at least one C. See Superguide Corp. v. DirecTV Enterprises Inc., 69 USPQ2d 1865 (Fed. Cir. 2004), 1876-78. Accordingly, the phrase “at least one of” and the following conjunction “and” means that all of the elements following “at least one of” are required in the claims. However, if this is not applicant’s interpretation of the “one of” limitation, as appeared in the originally filed specification, then the claims should be amended to change the word “and” to “or”. 
For the purpose of applying prior art, the examiner considers the limitations as “at least one of” following the word “or”, as found in the specification.
Claim 3 recites a limitation "for user's use". The term "for" suggests means plus function where additional rejections under §112 second and/or sixth paragraph may be applicable.
Claim 8 recites a limitation "designed accordingly". The limitation is redundant.
Claim 11 recites limitations "essentially", "that does uses" and "it uses". The term "essentially" conveys no patentable meaning. The term "that does not use" appears as a negative limitation.  The term "it uses" is awkward.
Claim 13 recites a limitation "a compact device." The term "compact" is redundant which conveys no patentable meaning.
Claim 16 recites "do not have to be the same" and lacking a conjunction between the words "same" and they". The limitation "do not have to be the same" conveys no patentable meaning where it limitation does not positively exclude the paths being the same. The non-contact type coaxial switch of claim 15, wherein a plurality of possible combinations can be achieved by said non-contact  type coaxial switch, whereby said switch is not  only switching between two paths but these paths do not have to be the same, and they can include at least one of said waveguide port and said connector.
Claims 20-24 recite "achieve". The use of the term appears grammatically awkward with respect to a device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6-10, 12, 14, 16-23, 25, 31, 35-50, and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim 1 is rejected as being indefinite as the recited limitation "a non-contact type coaxial switch" is confusing. The word “type” renders the claim indefinite as it is unclear what "type" is intended to convey. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. See MPEP 2173.05 (b) II (E).
Claim 2 is rejected as being indefinite as the recited limitations "complete coax switch" and "arrangements therebetween" are confusing. One of ordinary skill in the art fails to ascertain as to what would comprise a "complete" coax switch and what arrangements are between a coaxial and waveguide switch. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claim 6 is rejected as being indefinite as the recited limitation "so as to allow for said non-contact and said no inner conductors" is confusing. One of ordinary skill in the art fails to understand what is being allowed to do here. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claim 7 is rejected as being indefinite as the recited limitations “said rotor is a section of said waveguide” is confusing. Claim 6, from which claim 7 depends, recites “said rotor is a waveguide.” One of ordinary skill in the art fails to understand how the rotor could be a section of said waveguide when itself a waveguide. Further, Claim 7 is rejected as being indefinite as the recited limitations “to complete circuit” is confusing. What “complete circuit” is the applicant referring here? Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention.
Claim 8 is rejected as being indefinite as the recited limitations “wherein said rotor is one of vertical (E plane) and horizontal (H plane), with said non-contact type coaxial switch designed accordingly” is confusing. One of ordinary skill in the art fails to ascertain how could the rotor be vertical/horizontal with non-contact type coaxial switch itself when rotor is a part of the non-contact type coaxial switch?
Claim 9 recites the limitation "said rotor switches" which has not been previously defined. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said waveguide rotor" which has not been previously defined. Thus, there is insufficient antecedent basis for this limitation in the claim. Further, Claim 10 is rejected as being indefinite as the recited limitation "said waveguide switch is said waveguide rotor that switches to input said waveguide to waveguide outputs" is confusing. One of ordinary skill in the art fails to ascertain specially, the limitation “that switches to input said waveguide to waveguide outputs.” Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claim 12 recites the phrase "like" in the limitation “coax connectors work like an antenna” which renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed how the coax connector resembles an antenna, thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d). 
Claim 14 recites limitations "huge advantage" and more reliable". The term "huge" and "more" in the claim are relative terms which renders the claim indefinite. The term "huge" and "more" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
Claim 16 recites the phrase "can be" which is indefinite, as it is unclear whether "can be" means that the apparatus is only capable of performing the function, if the apparatus only has the potential to perform the function, or if the apparatus positively performs the function. Further, with the phrase "can be" it is not a definite recitation on an action to be performed. 
Claim 17 is rejected as being indefinite as the recited limitation "full-fledged" is confusing. One of ordinary skill in the art fails to ascertain a full-fledged rotor. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claim 18 recites limitations "excellent performance". The term "excellent" in the claim is a relative term which renders the claim indefinite. The term "excellent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 19 is rejected as being indefinite as the recited phrase "includes" is confusing. This appears as an improper Markush claim which is not stated in the alternative form. The term "includes" gives the connotation that all of a non-contact coax switch, a waveguide switch, and a hybrid are used in the claim. To understand the feature, the examiner turns to the originally filed specification and best understood by the examiner, none of the sections discloses the claimed feature in a persuasive manner. None of the drawings provides any guidance so that one of ordinary skill in the art can recognize that all of a non-contact coax switch, a waveguide switch, and a hybrid are used together. 
Claims 20-23 recite the phrase "can" which is indefinite, as it is unclear whether "can" means that said non-contact type coaxial switch is only capable of performing the function, if 
Claims 22, 25 and 52 are rejected as being indefinite as the recited limitation "from a coax to a coax" is confusing. Is this from a coax to another coax?
Claim 31 recites the phrase "like" in the limitation “said rotor behaves like a waveguide switching device” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed how the rotor behaves as a waveguide switching device, thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d). 
Claim 35 is rejected as being indefinite as the recited limitation "same switches" is confusing. Which switches are the applicant referring to? 
Claim 36 is rejected as being indefinite as the recited limitation "wherein a curved rotor" is confusing. Is “a curve rotor” part of the non-contact type coaxial switch? Is this a different rotor than the previously cited rotor? Further, what is the structural relationship between “a DPDT switch” and other elements of the claim? Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claim 37 is rejected as being indefinite as the recited limitation "a flat rotor has no outer side wall for a DPDT switch" is confusing. Is “a flat rotor” part of the non-contact type coaxial switch? Is this a different rotor than the previously cited rotor? Further, what is the structural relationship between “a DPDT switch” and other elements of the claim? Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 

Claim 38 is rejected as being indefinite as the recited limitation "an R-switch" is confusing. Is “an R-switch” part of the non-contact type coaxial switch? What is the structural relationship between “an R-switch” and other elements of the claim? Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claim 39 is rejected as being indefinite as the recited limitation "an R-switch" is confusing. Claim 38, from which claim 39 depends, recites “an R-switch”. Is “an R-switch” of claim 39 different from that of claim 38? Further, is “an R-switch” a part of the non-contact type coaxial switch? What is the structural relationship between “an R-switch” and other elements of the claim? Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claim 40 is rejected as being indefinite as the recited limitation "wherein a 4-way position rotor has no top wall or side wall" is confusing. Is “a 4-way position rotor” part of the non-contact type coaxial switch? Is this a different rotor? What is the structural relationship between “a 4-way position rotor” and other elements of the claim? Further, which structure is giving the rotor the necessary stability if there is no side walls or top/bottom Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claim 41 is rejected as being indefinite as the recited limitation "wherein a switch has 4 coaxial connectors and 4 waveguide ports" is confusing. Is “a switch has 4 coaxial connectors and 4 waveguide ports” part of the non-contact type coaxial switch? Is this a different switch? What is the structural relationship between “a switch has 4 coaxial connectors and 4 waveguide ports” and other elements of the claim? Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claim 42 is rejected as being indefinite as the recited limitation "wherein a SPMT rotor has no bottom wall, but has a flat side" is confusing. Is “a SPMT rotor” part of the non-contact type coaxial switch? Is this a different rotor? What is the structural relationship between “a SPMT rotor” and other elements of the claim? Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claim 43 is rejected as being indefinite as the recited limitation "wherein a SPMT rotor has no bottom wall, but has a curved side" is confusing. Is “a SPMT rotor” part of the non-contact type coaxial switch? Is this a different rotor? What is the structural relationship between “a SPMT rotor” and other elements of the claim? Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claims 44-50 are rejected as being indefinite as the recited limitation "a T-switch" is confusing. Is “a T-switch” a different switch? Further, is “a T-switch” a part of the non-contact type coaxial switch? What is the structural relationship between “a T-switch” and other elements of the claim? Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is not further limiting claim 1 since all the limitation are already in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23, 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of co-pending Application No. 15/993,638, (“’638 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite similar limitations.

For the purpose of illustration, only claim 1 of the instant application is compared with claims 1 of the '638 application filed on in the following table (underlining is used to indicate conflicting limitations):

Instant application
Application No. 15/993,638
Claim 1, a non-contact type coaxial switch for eliminating all contacts and inner conductors, comprising:
a)    a stator/coax base assembly; and
b)    a rotor;
wherein said stator/coax base assembly is fixed;
wherein said rotor is rotatably mounted to said stator/coax base assembly; and wherein said rotor is for eliminating all of the contacts and the inner conductors.

Claim 1, a non-contact type coaxial switch, comprising:

a)    a stator/coax base assembly; and
b)    a rotor;
wherein said stator/coax base assembly is fixed;
wherein said rotor is rotatably mounted to said stator/coax base assembly; 
wherein said rotor eliminates all contacts and inner conductors; and
wherein said non-contact type coaxial switch is a coax switch, a waveguide switch, or a coax to waveguide switch.


Dependent claim correspondence is as follows:
Claim 2 of the instant application with claim 1 of the ‘638 Application.
Claim 3 of the instant application with claim 3 of the ‘638 Application.
Claim 4 of the instant application with claim 4 of the ‘638 Application.
Claim 5 of the instant application with claim 5 of the ‘638 Application.
Claim 6 of the instant application with claim 6 of the ‘638 Application.
Claim 7 of the instant application with claim 7 of the ‘638 Application.


Claim 9 of the instant application with claim 9 of the ‘638 Application.
Claim 10 of the instant application with claim 10 of the ‘638 Application.
Claim 11 of the instant application with claim 11 of the ‘638 Application.
Claim 12 of the instant application with claim 12 of the ‘638 Application.
Claim 13 of the instant application with claim 13 of the ‘638 Application.
Claim 14 of the instant application with claim 14 of the ‘638 Application.
Claim 15 of the instant application with claim 15 of the ‘638 Application.
Claim 16 of the instant application with claim 16 of the ‘638 Application.
Claim 17 of the instant application with claim 17 of the ‘638 Application.
Claim 18 of the instant application with claim 18 of the ‘638 Application.
Claim 19 of the instant application with claim 19 of the ‘638 Application.
Claim 20 of the instant application with claim 20 of the ‘638 Application.
Claim 21 of the instant application with claim 21 of the ‘638 Application.
Claim 22 of the instant application with claim 23 of the ‘638 Application.
Claim 23 of the instant application with claim 24 of the ‘638 Application.
Claim 25 of the instant application with claim 23 of the ‘638 Application.
Claim 26 of the instant application with claim 30 of the ‘638 Application.

The conflicting claims are identical except for the limitation “for eliminating all contacts and inner conductors” in the preamble. However, they are not patentably distinct from each other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify limitations of claims 1 of ‘638 Application to arrive at claim 1 of the instant application because one of ordinary skill in the art would have realized that the remaining elements or limitations would perform the same functions as before to accomplish the goal of acoustically scanning a target. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 14, 19 and 40 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hettlage et al. (4,945,320).
As best understood, regarding Claim 1, Hettlage teaches a non-contact type coaxial switch (Fig.1-3) for eliminating all contacts and inner conductors, comprising: a) a stator/coax 

As best understood, regarding Claim 2, the non-contact type coaxial switch of claim 1 is taught by Hettlage.
Hettlage further teaches that said non-contact type coaxial switch is one of a complete coax switch, a waveguide switch, and combinations thereof (col.1; lines 5-11). 

Regarding Claim 3, the non-contact type coaxial switch of claim 1 is taught by Hettlage.
Hettlage further teaches that said stator/coax base assembly is external to said rotor (shown in fig.1) for user’s use (no significant weight if given to this limitation).

Regarding Claim 5, the non-contact type coaxial switch of claim 1 is taught by Hettlage.
Hettlage further teaches that said rotor (fig.1-2; element 2) is internal to said stator/coax base assembly (shown in fig.1-3). 

As best understood, regarding Claim 8, the non-contact type coaxial switch of claim 1 is taught by Hettlage.


As best understood, regarding Claim 14, the non-contact type coaxial switch of claim 1 is taught by Hettlage.
Hettlage further teaches that said non-contact type coaxial switch has a huge advantage of being contactless and more reliable at high frequencies and at high power (since Hettlage’s stitch is contactless, it has similar advantages and reliability). 

As best understood, regarding Claim 19, the non-contact type coaxial switch of claim 2 is taught by Hettlage.
Hettlage further teaches that said non-contact type coaxial switch includes, a non-contact coax switch, a waveguide switch, and a hybrid between said non-contact coax switch and said waveguide switch. 

As best understood, regarding Claim 35, the non-contact type coaxial switch of claim 2 is taught by Hettlage.
Hettlage further teaches that same switches has multiple rotors stacked on top of each other so as to be able to form arrays of said switches (Fig.6).

As best understood, regarding Claim 40, the non-contact type coaxial switch of claim 1 is taught by Hettlage.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hettlage as applied to claim 1 above, and further in view of Nelson (4,617,538).
Regarding Claim 4, the non-contact type coaxial switch of claim 2 is taught by Hettlage.

 	Hettlage does not explicitly teach that said stator/coax base assembly includes: a) a coax base; wherein said coax base of said stator/coax base assembly is for resting on a support surface.
However, Nelson shows a non-contact type coaxial switch (Fig.1) wherein said stator/coax base assembly includes: a) a coax base (fig.1; element 58, cylindrical bearing) wherein said coax base of said stator/coax base assembly is for resting on a support surface (54)(col. 3; lines 15-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nelson in the system since this is well-known in the art as conventional securing means having reduced size and weight and thereby requiring a smaller and lighter motor.

Regarding Claim 6, the non-contact type coaxial switch of claim 4 is taught by Hettlage in view of Nelson.


Regarding Claim 7, the non-contact type coaxial switch of claim 6 is taught by Hettlage in view of Nelson.
Hettlage further teaches that said rotor is a section of said waveguide that is rotated between said connectors of said stator/coax base assembly to complete circuit (Hettlage shows the feature in fig.5-6, inherent by switching). 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hettlage in view of Nelson as applied to claim 6 above, and further in view of Basil Jr. et al. (US 4,908,589, cited by the applicant, “Basil”).
As best understood, regarding Claim 9, the non-contact type coaxial switch of claim 6 is taught by Hettlage in view of Nelson.
With regards to the limitation “said waveguide of said rotor switches to feed coax outputs to form said waveguide switch with internal coax outputs,” Hettlage in view of Nelson teach that said waveguide of said rotor switches to feed coax outputs to form said waveguide switch but are silent with internal coax outputs.
However, Basil teaches a non-contact type coaxial switch with internal coax outputs (fig.1; elements 15', 16', 18', 20', 22', 24', 26', col.2; lines 25-27, circular).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-contact coaxial switch 

As best understood, regarding Claim 10, the non-contact type coaxial switch of claim 9 is taught by Hettlage in view of Nelson and Basil.
Hettlage in view of Nelson and Basil further teach that said waveguide switch is said waveguide rotor that switches to input said waveguide to waveguide outputs (Hettlage: claim 10 and fig.1-3 disclose that the waveguide rotor switches to input said waveguide to waveguide outputs).

Regarding Claim 11, the non-contact type coaxial switch of claim 10 is taught by Hettlage in view of Nelson and Basil.
Hettlage in view of Nelson and Basil further teach that said non-contact type coaxial switch is essentially said coax switch that does not use any contact bars to transfer microwave 

Allowable Subject Matter
Claims 12-13, 15-18, 20-34, 36-39 and 41-54, are objected to as being dependent upon a rejected base claim, but would be allowable if – 
(i) amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; 
(ii) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and
(iii) amended to overcome the rejection(s) under Double Patenting.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUMAN K NATH/Primary Examiner, Art Unit 2861